Citation Nr: 1236554	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from September 1985 to December 1987.  

This matter originally came before the Board of Veterans' Appeals (Board) in March 2009, on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board denied the appeal.

The Veteran appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a memorandum decision vacating the Board's decision and remanding the matter to the Board for further proceedings.

In August 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After taking further action, the AMC confirmed and continued the prior denial.

For the reasons set forth below, this appeal is again being REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's appeal was recertified to the Board in August 2012.  Within 90 days of recertification, in September 2012, he wrote the Board and stated, in pertinent part, "I do request a hearing with the [B]oard."  See 38 C.F.R. § 20.1304(a) (2011).

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board at the RO (either Travel Board or videoconference) will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) (2011).  Thus, a remand of this appeal is necessary to afford the Veteran the requested hearing.


Accordingly, this case is REMANDED for the following action:

After clarifying whether the Veteran wants a Travel Board hearing or a Board videoconference hearing, schedule the Veteran for the selected hearing at the earliest available opportunity, with appropriate notification to the Veteran and his representative.  A copy of the notice letter should be associated with the claims file.

After the Veteran and his representative have been given an opportunity to appear at a Board hearing, the record on appeal should be returned to the Board, if otherwise in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

